Citation Nr: 1526939	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-48 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for PTSD, rated as 50 percent disabling for the period prior to November 8, 2013, and 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972, including service in Vietnam from September 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Veteran and his wife testified before a now retired member of the Board. A transcript of that video hearing is of record.  

In February 2013, the Board awarded a 50 percent disability rating, but not higher, for PTSD for the period prior to October 23, 2011, and remanded entitlement to an increased rating for the period since October 23, 2011.  The Veteran appealed the denial of a rating in excess of 50 percent for the prior October 23, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision, which set aside the portion of the February 2013 Board decision that denied a rating in excess of 50 percent for PTSD for the period prior to October 23, 2011, and remanded the matter for further adjudication. 

Pursuant to the Board's remand of the claim for increased rating for PTSD for the period since October 23, 2011, the RO issued a rating decision in January 2014 granting an increased 70 percent rating for PTSD effective November 8, 2013.  As that award does not represent the maximum benefit sought on appeal, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2014, the Veteran was notified that the Board member who conducted the November 2012 hearing retired from the Board, and the Veteran was afforded the opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b).  He was further informed that if he did not respond within 30 days of the date of the correspondence, the Board will assume he does not want another hearing.  To date, the Veteran has not responded.  Thus, the Board will assume the Veteran does not want another hearing and proceed with adjudication of this appeal.


FINDINGS OF FACT

1.  For the period prior to October 23, 2011, the Veteran's PTSD was manifested by, at worst, symptoms productive of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas have not been shown.

2.  For the period from October 23, 2011, to November 8, 2013, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas have not been shown.

3.  For the period since November 8, 2013, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to November 8, 2013, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  For the period since November 8, 2013, the criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's appeal for a higher rating arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained, and he has been afforded VA examinations in relation to his claim.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his symptoms and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Additionally, the prior remand instructions were complied with, in that the RO obtained additional VA treatment notes, provided a VA examination, and issued a supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Thus, the Board finds that the duties to notify and assist have been complied with and that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran asserts that ratings in excess of 50 percent and 70 percent are warranted for PTSD for the respective periods prior to and since November 8, 2013.  

In order to warrant a rating in excess of 50 percent, the evidence must show PTSD productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A.  Prior to November 8, 2013

Based on a review of the evidence of record, the Board finds that a schedular rating in excess of 50 percent is not warranted for the Veteran's PTSD at any time for the period prior to November 8, 2013, to specifically include the period prior to October 23, 2011.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment records, VA examination reports, statements from licensed social workers, hearing testimony, lay statements from the Veteran and his wife, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Additionally, given concern expressed by the Court in the Memorandum Decision regarding summarization of hundreds of pages of complex record material, the Board has broken down the period prior to November 8, 2013, into smaller time frames for purpose of analysis.

January 2007- December 2008

To begin, for the period from January 2007 to December 2008, ongoing VA treatment notes and a November 2008 VA examination show that the Veteran's PTSD was productive of symptoms including nightmares, anxiety, anger, irritability, and problems with concentration, focus, memory, motivation, and energy.  He also reported marital problems due to emotional distance and "significant conflict" in his family due to his symptoms.  During a November 2008 VA examination, he also reported crying spells, depression, low motivation, intrusive thoughts, panic attacks two times per month and problems at work due to memory loss.  He stated that he misses meetings or will forget to call people back and will forget to submit information when he has been asked to do so.  He will also forget to have conferences with individual teachers.  

During November 2008 VA mental status exam, the Veteran demonstrated some cognitive impairment and his mood was in the mildly depressed range of function.  Ongoing VA treatment notes also show on mental status examination, that the Veteran had a depressed mood and an affect that was blunted/restricted/constricted.  GAF scores during the relevant period ranged from as high as 70 to as low as 45, suggesting serious impairment.

However, during the same period, he maintained his marriage of 26 years, reported a good relationship with his children, and engaged in hobbies including exercise, listening to music, watching television and, notably, visiting with friends, as discussed in March 2007.  While he also reported that he avoided family functions, was stressed out around too many people, and had difficulty in hallways in the school where he works as a Dean of students, he also reported that he is able to go out with his family, rather than isolating, no longer yells at his family, and regarding his occupational functioning, he specifically stated that "[e]mployment has never been a problem for him."  In this regard, he maintained his position as a dean of students, which he had held for seven years, and continued to work in the field of education in which he had worked since 1989.  He did not submit evidence of reprimands or warnings from work regarding any decline or adverse performance, despite his reports of missing meetings and forgetting to submit information.  

Also during a November 2008 VA examination, the Veteran reported that he was very close with his children, and with his brother and uncle, both of whom had recently passed away.  He further reported that he has friends with whom he gets together.  He stated that he will go to football games at his high school, though he sits on the visitor side which is less crowded, and that when he was in public he watches people and while in restaurants, he sits with his back against the wall.  Thus, though symptomatic, the Veteran maintains social relationships with family and friends, and goes to public places, including high school football games and restaurants.

Additionally, while the Veteran reported marital problems, including a potential separation in July 2008, the record shows that in September 2008 they had still not separated, in November 2008 the Veteran revealed a significant past traumatic event to his wife and talked to her about his feelings, in December 2008 their relationship had improved, and throughout they continued to sleep in the same bed as supported by the wife's reports that the Veteran moans and groans in his sleep.  The record shows that they actively engaged in couples counseling, thus demonstrating a supportive relationship, as well as ability to adapt and cope.  Additionally, on mental status examination, the Veteran was routinely found to be cooperative, pleasant, or reasonable, with appropriate or good grooming, and with normal speech and thought.  He was also generally cognitively intact, with some exception, and despite his reports of memory problems, his memory was noted to be intact in March 2007.

The Board also notes that at times of stress, including in January 2008 when the Veteran was frustrated, his mood was still euthymic, also supporting an ability to cope.  Additionally, he demonstrated productivity and reliability in calling VA to cancel appointments in February 2008 and July 2008.  Further, while the Veteran reports isolation and withdrawal, in February 2008, he had been out of town and was doing well overall, and in April 2008 he was running on a daily basis.  Also in April 2008, the Veteran discussed an incident involving a child's observation after seeing a plane formation, indicating social interaction, and when a provider suggested that the Veteran work meditation into his daily routine, the Veteran reported that he would have trouble finding time to devote to this activity, supporting that the Veteran was quite active at that time.  In June 2008, he reported running and walking to deal with increased stress after school let out for the summer.  He also reported going out of town again in July 2008 and after his return, reported his trip was "awesome."  He tolerated the family contact and weather much better.  Also indicative of reliability and productivity is the Veteran's July 2008 discussion of healthcare received outside of VA and his plan to retire in four to five years, demonstrating that the Veteran was proactive in his health and planning for the future.  Notably, he did not indicate any hesitation that he may not be able to continue to work until that time due to his PTSD symptoms.  Nor did he indicate that he had received any reprimands or warnings due to impaired job functioning.

Indeed, following an examination of the Veteran in November 2008, a VA examiner explicitly found that, despite some social and occupational impairment, the Veteran's PTSD and cognitive symptoms were productive of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning, consistent with a lesser 30 percent rating.  

The Board has also specifically considered certain evidence during this period that the Court has determined to be probative of a higher rating, to include: statements regarding an abandoned jogging routine due to increased stress; a March 2008 mental health treatment note revealing that the appellant's wife "wants him to leave the house" and that he "is not sure that he can (or wants to) change enough that she will be satisfied;" a May 2008 mental health treatment note indicating that the appellant listens to his wife's complaints about his behavior "but does not intend to change his behavior and is not responding to her complaints. He is not especially curious about why she might" complain that he spends an excessive amount of time caring for his clothes; a June 2008 mental health treatment note indicating that the appellant was very concerned about his marriage and that although his medication controlled his anger and emotional outbursts, it "also decreased his communication;" a June 2008 mental health treatment note revealing that the appellant's wife insisted that they separate and that he was struggling to overcome his emotional detachment; a September 2008 mental health treatment note reporting that the appellant continued to contemplate separating from his wife because "he is having a hard time with her pressure to behave differently esp[ecially] to be more communicative and action oriented;" and a November 2008 VA examination report.

However, as stated, despite the foregoing evidence, the record clearly shows that the Veteran was able to function socially and occupationally to a generally high degree during the period from 2007 through 2008.  The Veteran has reported close familial relationships and despite marital discord, the Veteran and his wife engaged in therapy, communicated more, and remained married.  Thus, he was, in fact, able to maintain effective relationships.  He also denied problems with employment and continued to function in a "very demanding position" requiring work among high school students who by nature are likely loud and energetic and with whom the Veteran likely had some interaction.  Indeed, during later VA treatment in April 2012, in discussing his work, the Veteran referred to the "noise and activity of the busy school system."  Then, in describing his job responsibilities as Dean of students during a subsequent November 2013 examination, a position which he has held throughout the duration of the appeal until his retirement, the Veteran described his job duties as being a chaperone at school functions, such as school dances, disciplining children, tracking attendance, and attending court with children and parents.  Notably, he found it challenging to handle interpersonal conflicts with parents "because they would often become confrontational."  Furthermore, per the wife's statement, the Veteran has a support staff and thus interacted with other people on a daily basis.  Thus, despite the Veteran's reports of withdrawal, isolation, and inability to deal with crowds or stress, his position required not only social interaction, but confrontational or contentious interaction in disciplining students and engaging parents in a court situation.  

Additionally, his ability to handle the "challenge" of interpersonal conflicts between parents and students, disciplining students, going to court, and his ability to attend school functions such as football games and school dances in spite of his symptoms, demonstrates and ability to adapt to stressful circumstances.  Regarding other symptoms, such as spending "excessive time caring for his clothes," neither the Veteran nor his wife has shown how that symptom impacts the Veteran occupationally or socially, or otherwise affects his ability to function.  The presence of that symptom in this case, without social and occupational impact, does not support a higher rating.  

In sum, the evidence during the relevant period does not support entitlement to a higher rating.

January 2009 - December 2010

Next, for the period from January 2009 to December 2010, the record shows continued complaints of nightmares, sleep difficulty, irritability, isolation or avoidance of crowded situations, and also panic.  The Veteran also reported memory lapses in May 2009 and, in June 2009, increased problems with memory and concentration, feeling more scattered since school got out.  In December 2009, he reported that he had been making rude and sometimes hurtful comments to his wife and students.  His mood was still generally mildly dysphoric, and his affect was blunted and reserved, though also well-related and stable.  In August 2009, he was also cognitively observed to be a bit scattered, and in August 2010, his speech was reserved. GAF scores continued to be as low as 45.

Additionally, during the same period, the Veteran underwent workups for worsening memory problems.  During a January 2010 primary care appointment, the Veteran reported blank stretches in thinking, struggles in conversation, difficulty remembering names, no recall of yesterday's events, and difficulty remembering upcoming events that his wife informed him of.  He denied episodes of getting lost.  In June 2010 he reported that he was forgetting appointments, which was a "huge" issue per his wife, and he had "alarming" and "frightening" gaps in his memory.  He stated that at Thanksgiving, he drove in the wrong direction to find a destination, though he had no accidents or tickets as a result.  In October 2010, he was noted to have poor attention and concentration and seemed distracted.  His speech was impoverished.  He reported that he tends to get lost and disoriented more frequently.  Though he is still driving, he explained that he sometimes misses turns.  He also noticed that his thinking is slower and he has also made poor decisions and used bad judgment with respect to spending money and managing his finances.  

The record for the same period, however, also showed the Veteran to be cooperative or pleasant; to have good, very good and even excellent grooming and hygiene and normal speech and thought.  He was also generally noted, with periodic exception, to have intact or grossly intact cognition, judgment and/or insight.  

The record also shows the Veteran to be active, maintaining family relationships, and to be doing well at work, despite his reported interference with symptoms.  In this regard, in February 2009, the Veteran discussed the recent death of his uncle, whose funeral he wanted to attend accompanied by his father, but did not.  He also reported having given the eulogy for his young niece who had recently died, and reported that he often presents eulogies for family members.  In March 2009 and June 2009, the Veteran reported that he was still talking to his wife about his feelings and that they had gone to couples therapy.  He also discussed his upcoming 30th wedding anniversary during a July 2009 primary care appointment.  In October 2009, the Veteran was better able to communicate and was more stable.  In January 2010, the Veteran reported that when he gets stressed he stays in the kitchen "with someone."  In April 2010, he reported that he feels calmer, less demanding, less confrontational, better able to pay attention and is sleeping well.  In May 2010, he reported plans for an extended road trip south with the family in June and July, and in June 2010, reported he would be available for additional testing in August after his summer trip.  In June 2010, he also reported exercise that included chasing kids and being a baseball coach.  He further reported that he walks two miles per day with his dog and occasionally goes to Redrocks to walk.  Also noteworthy is the Veteran's report that he frequently walks in the stairwell at work as his office is on the second floor, suggesting that he does not just isolate in his office at work.  The Board also observes that during the time period, the Veteran's wife frequently accompanied him to medical appointments, showing a supportive relationship.

Regarding occupational functioning, in December 2010, despite the nature of the cognitive problems reported by the Veteran and shown on testing, it was noted that the Veteran continued to work full-time as a high school dean of students with "excellent" reviews from his principal.  The Veteran reported that he is doing well and getting good performance reviews from his superiors.  His wife corroborated the Veteran's report.   Also noteworthy is the Veteran's report that month that he is able to remember by writing everything down.  Such action shows not only productivity, and an ability to cope and adapt to his psychiatric and cognitive symptoms interfering with memory, but also an ability to concentrate and pay attention to such a degree that the Veteran is able to record an accurate account of information or events to substitute for memory and perform well.

The Board has again specifically considered certain evidence during this period that the Court has determined to be probative of a higher rating, to include: a February 2009 letter written by the Veteran's wife indicating that the Veteran is able to cope with his job because he has "his own office; can set much of his own schedule; and has support staff to help him with some tasks," he could not now work in his previous classroom position because "the noise and disorder created a great deal of anxiety for him," he struggles to multi-task, and he nearly separated from her and moved away from his home in the summer of 2008; the Veteran's December 2009 statement that he had spatial disorientation and "no social life to speak of;" multiple documents indicating that the Veteran experiences chronic nightmares and often thrashes about and moans in his sleep; multiple documents indicating that the Veteran avoids crowds, noisy environments, and unfamiliar environments; a January 2010 medical note reporting that the Veteran's memory had deteriorated since he was examined in July 2009; statements indicating that sometime between 2008 and 2010 the appellant was forced to abandoned his regular jogging sessions because of "increased stress;" the Veteran's statement in January 2010 that his memory lapses had become worse, he had "frightening gaps" in his memory, he "drove in the wrong direction to find a familiar destination" on a recent holiday, and he finds it "too stressful to play games requiring memory;" a July 2009 mental health treatment note recording the Veteran's complaint that he had experienced "increased problems [with] memory [and] concentration, feels more scattered, despite being on break f[ro]m school;" a July 2009 primary care treatment note reporting that the Veteran experiences "blank stretches in thinking;" an August 2009 mental health note indicating that the Veteran experiences "jitteriness" in the mornings and that he "is waking a lot and is checking the windows' security again, and he is sleeping longer than he likes;" a December 2009 mental health treatment note revealing that the Veteran's hyperarousal symptoms "lead to rude (sometimes hurtful) comments to his wife and to students;" a January 2010 primary care note reporting that the Veteran's memory has deteriorated since July 2009, anxiety drives him to the kitchen while his wife handles the family finances, he could not successfully complete "attention/calculations" cognitive testing, he stares out  the window, and he "struggles in conversation, hard to remember names, no recall of yesterday's events. . . won't remember events upcoming that his wife has informed him [about]; an April 2010 mental health treatment note indicating that the Veteran participated in couples therapy during 2008-09 to preserve his marriage, does not communicate with others because he does not wish to share his emotions, could not solve a simple mathematical question, and explained that "he can't concentrate enough to do subtraction;" a September 2010 VA mental health treatment note revealing that the Veteran could not remember "names of streets, of people. He knows where he is, how to get from a [to] b, remembers seeing people before, just can't pull up names; a November 2010 mental health diagnostic study note reporting that the Veteran had experienced crying spells, feelings of failure, guilt, and self-dislike, "concentration difficulty[,] tiredness[,] or fatigue," sadness, self-criticalness, loss of interest,  indecisiveness, worthlessness, loss of energy, and changes in appetite; a November 2010 neuropsychology consultation note indicating that the Veteran "tends to get lost and disoriented more frequently" and "sometimes misses turns" while driving, that his "thinking is slower and he has also made poor decisions and used bad judgment with respect to spending money and managing his finances," and that testing revealed that he was experiencing "severe neuropsychological impairment in numerous domains of cognitive functioning;" and a December 2010 neurology note stating that the Veteran had begun to forget "things that [his wife] tells him, miss[] exits on the freeway, and cannot remember driving directions" and that he had begun to augment his memory by "writing everything down" and reporting that the Veteran "performed abnormally" during testing, could not remember details about his past, could draw "a clock face well but cannot draw hands indicating a specific time," spoke with "[s]light receptive aphasia," was "slow to understand commands," had "visual-spacial, attention, and memory deficits" that are associated with his PTSD and cause "[b]road based cognitive impairment, memory impairment.

However, again, the Board finds that the impact of the foregoing, when considered with the record as a whole, is not so severe as to warrant a higher 70 percent rating.  The Board also notes that despite the degree of cognitive problems reported by the Veteran, including getting lost, being disoriented, spatial disorientation, and forgetting appointments, the record does not show frequently missed VA appointments, reprimands or warnings from work, and also shows that the Veteran continues to drive.  Thus, neither the Veteran nor his wife is so concerned as to prevent the Veteran from driving.  He has also denied any motor vehicle accidents or citations due to these problems, also weighing against the severity of the symptoms.  Additionally, as reported, and as is noted elsewhere in this decision, the Veteran frequently called to cancel appointments and/or had specific reasons for missing appointments; he did not report missing appointments because he forgot.   

The Board also finds that some evidence pointed cited in the Memorandum decision of the Court is better understood when placed in its context.  For instance, while the Veteran has reported avoiding family functions, he goes on yearly vacations with his family and has reported that he often gives the eulogy at family members' funerals.  Regarding the cognitive impairment, by the Veteran's own reports, he is doing well at work and getting "excellent" reviews from his supervisors in a position that, as described, involves social interaction, participation in school activity, and stressful situations involving discipline of students, court, and interpersonal conflict between parents.  Regarding the Beck depression inventory discussed by the Court, the Board points out that the Veteran's symptoms were characterized generally as mild to moderate, with only severe symptoms of crying and changes in sleep pattern, which was noted to be less.  Also noteworthy is that crying spells, reported by the Veteran as severe in November 2010, and mentioned during the November 2008 VA examination, have not been objectively observed.  As for finances, and the Veteran's report that he cannot concentrate enough to do subtraction, the Board highlights that in January 2010, the Veteran reported that his wife had "always" handled the finances.  Thus the Board finds no correlation between the Veteran not handling finances and his PTSD.  Furthermore and interestingly, during a non-mental health appointment, the Veteran reported that his exercise included chasing kids, being a baseball coach, walking two miles per day with his dog, and even going to a park occasionally.  Thus, the Veteran does not appear to be as isolated as he presents on other occasions. 

Regarding panic in particular, the Board is cognizant of the Veteran's reports in January 2010 of panic, chest pain, anxiety, and sweating, triggered by crowds such as assemblies.  (Parenthetically, such a report supports that the Veteran attends school assemblies.)  In any event, the Board finds it noteworthy that the VA provider explicitly addressed the Veteran's report of "panic attacks," noting that it was "not a term he and I have used before."  Such a qualification from the provider suggests that the Veteran does not experience true panic attacks.  Regardless, following that January 2010 report, the Veteran reported in April 2010 that he feels calmer, and the record does not otherwise show near continuous panic, and certainly not near continuous panic that affects the Veteran's ability to function independently, appropriately and effectively.  On the contrary, he is consistently noted to be independent in activities of daily living, he appears for medical appointments alone (as well as with his wife), and by his own report, he functions effectively and well at work.  Indeed, in December 2010, it was explicitly noted that the Veteran "is able to perform ADLs, hold difficulty demanding job, marriage doing well, etc.)"

The Board finds that if the Veteran's symptoms, such as spatial disorientation and memory loss, were so severe as to warrant a higher 70 percent rating, there would be a demonstrable impact on occupational functioning, or on the Veteran's ability to perform daily activities.  Indeed, that is the purpose of disability ratings, to compensate for impairment in earning capacity due to disability.  However, such as not been shown here.  On the contrary, the record shows that the Veteran has performed well at work, as reflected by excellent reviews, and he is independent in daily activities.  The Board points out that in November 2013, the Veteran did report receiving a reprimand and finds it likely that had his symptoms been so severe as to receive one prior, he would have also reported it.  Also noteworthy is that while the Veteran has reported memory loss, in discussing various immediate and extended family members throughout the record, he has not indicated an inability to remember any of their names.  

Significantly, the Board also points out that, as discussed further below, following additional testing, the Veteran's cognitive disorder has been attributed to dementia, as previously thought, and not to his PTSD. 

January 2011 - December 2012

The record from January 2011 through December 2012 shows similar complaints as recorded above, including nightmares, panic, chest pain, anxiety, sweating, feeling a need to leave, isolation, memory problems, impatience, avoidance, distrust, and difficulty with communication.  In January 2011 and March 2011, the Veteran was also observed to be less communicative, taciturn, or terse, though in March, he reported it was due to a hoarse throat.  During an October 2011 VA examination, the Veteran also reported intrusive thoughts, guilt, heightened startle, sleep impairment, and some cognitive disturbance.  On mental status examination, he had mild impairment in his thought processes or communication and slow processing.  Though not on mental status examination, the examiner appears to note some flattened affect.  Treatment notes during the relevant period also show a continued blunted or reserved affect, some impaired judgment based on November 2010 neuropsychological testing, and GAF scores as low as 45 and as high as 65.  

Also during the relevant period, the Veteran and his wife testified in November 2012 regarding the Veteran's symptoms.  They testified that the Veteran engaged in rituals to reduce anxiety and maintain comfort, in addition to his problems with communication, anger, withdrawal, and avoidance.  The Veteran also testified that there were two incidents during which he was sent home from work and required to receive anger management treatment.  He reported that those incidents occurred in November 2011 and March 2012. 

Nevertheless, ongoing treatment records generally show that the Veteran's mood was generally euthymic and he was routinely noted to be pleasant, cooperative, polite, and with very good grooming and hygiene.  The October 2011 VA examination report also shows that the Veteran's eye contact was good and his behavior was appropriate throughout the session.  There was no suicidal ideation, and the examiner noted the Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living.  Cognitive testing revealed some impairment but suggested functioning within the normal range on simple cognitive tasks.  

Additionally, the October 2011 VA examination report shows no worse than moderately impaired social and occupational functioning.  In this regard the Veteran reported that he has continued to take educational courses two to three times per month related to his job, which related to attendance and expulsion hearings that kept the Veteran up to date for his work.  He reported that he continues to work full time in his position as Dean of Students, which he had held for 11 years.  While he missed work because of medical illnesses, he had not missed work because of PTSD since last evaluation.  The examiner noted that despite the Veteran's poor sleep and some cognitive concerns, he continued to work full time and take many notes to compensate for difficulties he has otherwise.  Socially, the Veteran continued to live with his wife of 31 years and continued to have friends with whom he associates.  He reported that he is close to his three grown children, one of which was going to move back home temporarily following his college graduation in December.  

Overall, the examiner found that the Veteran's symptoms caused him moderate difficulty in social occupational functioning, and despite that impairment, he continued to work full time and continued to have good supportive family contact.
The examiner expressly found occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of short and long-term memory, sleep disturbance and disturbances of motivation and mood.  It was also noted that the Veteran is able to maintain activities of daily living including personal hygiene.  The examiner found that the Veteran's employment had not been impacted due to his psychological issues, noting that he had not missed work because of psychological issues and continued to work full time in a very demanding position as Dean of Students.  

Ongoing treatment records are generally consistent with the October 2011 VA examination report.  They show that the Veteran was cheerful in January 2011 and he reported at that time he was doing well and enjoyed the holidays.  Thereafter, he was noted to be taking diligent notes to remember things, using good organizational skills, and coping or coping well in February 2011, March 2011, April 2011, and November 2011.  In April 2011, the Veteran also reported that his time of maximum stress is when he is talking to parents on the phone, who he says tend to be "outspoken" and he feels he "has to listen."  However, he stated that he does feel relaxed at night and in evening.  

During various visits between February 2011 and December 2011, the Veteran was also noted to be performing adequately at work.  Indeed, during a February 2011 evaluation for cognitive problems, despite a notation of severe and long-standing PTSD and some difficulty compensating due to aging superimposed on PTSD, it was noted that the Veteran was fully functional at work and had no loss of functional capacity at home.  The Veteran's wife did not report that she needed to take over duties from the Veteran at home.  The provider found that the Veteran continued using "his exceptional organizational skills to maintain his usual social and occupational activities."  Then, in April 2012, the Veteran reported that while work remained challenging, he had developed skills to manage the noise and activity of the "busy school system."  His symptoms were noted to be well-managed with medications and supportive psychotherapy.  In August 2012, he reported that work is going well and he is considering retirement.  Similarly, the Veteran reported he was doing well or was stable in April 2012 and August 2012.

Treatment records during the relevant time period also show that the Veteran was not as isolated or uninvolved at work as previously suggested.   For example, in August 2011, during a primary care visit, the Veteran reported that he walked "all day long" in the school where he works, estimating that he walks six to seven miles per day as estimated by a step counter.  Furthermore, the demanding nature of the Veteran's work is evidenced by his reports in March 2012 and April 2012 that he is unable to participate in various therapies due to work requirements and responsibilities.  Also in April 2012, the Veteran referred to the "noise and activity of the busy school system."  In September 2012, he had to cancel an appointment because of a work conflict.  Regarding social functioning, in November 2011, the Veteran discussed travel plans for the following month.  Then, in August 2012, he reported that relationships with his family remained "good," and that a three-week vacation to the east coast to visit family was good for them.  Also indicative of positive social and occupational functioning is the Veteran's August 2012 discussion of retirement, noting that he wants to "leave quietly" and "without fanfare."  He stated he wanted to avoid the process of saying goodbye to colleagues.  That the possibility of "fanfare" existed and that the Veteran would say goodbye to his coworkers suggests that he had good social and work relationships.

Then, in November 2012, the Veteran's father died, and he reported that all of his family was at the funeral.  He shared that it provided him with a sense of connection and process for sharing some of his own experiences.  At that time, his mood was okay, he was pleasant, cooperative, professionally dressed, and had exceptional grooming and hygiene.  He was assigned a GAF score of 55.  Thus, even during a time of stress, he functioned satisfactorily, communicated and shared with others, and even connected and fostered family relationships.

The relevant record again shows that the Veteran's symptoms during the relevant period were productive of no more than moderate occupational and social impairment.  He continued to perform his job duties in a demanding position, and even engaged in continuing education in furtherance of his job.  He also maintained relationships with his wife, children, visited family on the east coast, and talked with his parents on the phone.  A VA examiner also determined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, consistent with the currently-assigned 50 percent rating.

The Board has again specifically considered certain evidence during this period that the Court has determined to be probative of a higher rating, to include:  a January 2011 VA mental health treatment note revealing that the Veteran's short-term memory "problems" were "significant;" a February 2011 neurology outpatient treatment note describing the Veteran's cognitive symptomatology and linking that symptomatology to his PTSD; a February 2011 neurology note stating that the Veteran's PTSD symptoms "are unrelenting;" a March 2011 VA mental health treatment note reporting that the Veteran had experienced a "recent increase in irritability and impatience both at school and at home; multiple documents revealing that the Veteran must take copious notes to remind himself to complete workplace tasks; an April 2011 mental health treatment note revealing that the Veteran was experiencing panic attacks that led to sweating, anxiety and a "feeling that he needs to leave," continued to rely heavily on isolation to manage his PTSD, and avoids revealing his emotions to others; a September 2011 treatment note recording the Veteran's statement that each day at work "is a challenge;"
the October 2011 VA examiner's report that the Veteran has "[r]ecurrent and distressing recollections" of the event that caused his PTSD, "including images, thoughts or perceptions" and that when his heightened startle response is triggered he "may feel as if he is back in Vietnam momentarily before he reorients to where he really is.

Even with due consideration of the foregoing, the Board finds that a higher rating is not warranted.  As stated, despite the cognitive problems, memory problems, claimed panic attacks, and other symptoms, the record shows that the Veteran generally functioned satisfactorily during the relevant period, both socially and occupationally, even during periods of stress such as when his father died.  He took family vacations, reported good or improved relationships, and was noted to be fully functional at home and at work.  Even in the presence of any such symptoms pointed out by the Court, the impact of those symptoms is not shown to be so severe as to warrant a higher rating.  For example, while the Veteran reported intrusive thoughts and heightened startle that makes him feel that he is back in Vietnam, or intrusive thoughts with exaggerated startle, he has not shown that the impact of that symptom on social or occupational functioning warrants a higher rating, even with consideration of other evidence.  The Veteran has not reported that he cannot drive, function at home, or has been unable to work due to that symptom, and the evidence shows that despite the nature and frequency of his symptoms, he has been considerably productive and reliable.

While the Veteran has been shown to take "copious notes" to compensate for his memory deficiency, that evidences his ability to cope and adapt, and to be both productive and reliable.  Further, as discussed, such evidence supports that the Veteran is able to concentrate and pay attention, as such would be necessary in order to take such accurate and complete notes that he is routinely noted to be performing adequately or fully functional at work.  Additionally, despite the severity of the Veteran's reported cognitive and memory symptoms, including becoming disoriented, missing turns, forgetting appointments and to complete tasks, he reported in August 2011 that he did most of the driving when going to the East Coast on a road trip earlier in the summer.  That accomplishment reveals the described symptom did not have such a significant effect as to manifest the presence of deficiencies in most areas.  While he testified in November 2012 of having been suspended from work and forced to take an anger management class in November 2011 and March 2012, the Board observes that he was seen by VA in November 2011, December 2011, and March 2012 and did not mention any problems at work or any need or request for anger management.  On the contrary, it was noted that he was performing adequately at work, that he was euthymic, and that his PTSD symptoms "are in reasonably good control in his assessment, the best they have been."  He also reported that his medication plan was working "tremendously," that he was more relaxed, and that his relationships had improved.  Such evidence is not consistent with the Veteran's November 2012 testimony.

As for the issue of panic, once again, the record does not show near continuous panic, nor panic that interferes with the Veteran's ability to function independently or effectively.  While the Veteran has reported daily panic symptoms, throughout the relevant period, he was generally cheerful and euthymic, pleasant and cooperative, and reported that he was doing well.  He was not observed to be panicking and he was noted to have appropriate behavior.  In April 2011, the Veteran also reported that he does feel relaxed at night and in the evening.  Thus, he does not experience near continuous panic.  Additionally, as the Veteran was routinely noted to be fully functional at work and at home, he does not experience panic to such a degree that he is unable to function independently, appropriately, and effectively.

The Board is also cognizant that the Veteran reported in August 2011 that "every day is a challenge."  Notwithstanding the fact that most people could fairly characterized his/her day as including this descriptor, that statement in no way supports entitlement to a higher rating.  Indeed, the record clearly shows the Veteran met any such challenge.  He continued to go to work, to perform his duties, to cope with and compensate for any impairment due to memory loss, to participate in ongoing education in furtherance of his job, to maintain and improve close relationships with his family, and to go on family vacations.  The Board also notes the visit during which the Veteran reported that every day is a challenge was a primary care visit, during which he also reported back pain, hand pain, dry eyes, intermittent chills, asthma, a cough, allergies, and left thumb pain.  He was also noted at that time to have GERD, carpal tunnel syndrome, impaired fasting glucose, and dyslipidemia.  Additionally, as discussed and as described by the Veteran, his work is of a demanding nature and frequently involves contentious issues such as student discipline, interpersonal problems between parents, and court; thus, it is challenging by its nature, rather than by virtue of a diagnosis of PTSD.  



January 2013 to November 8, 2013

Ongoing VA treatment notes during the relevant period of 2013 prior to November show the Veteran to be doing well.  GAF scores were generally 65, indicative of mild impairment.  In January and March 2013, he reported that he was doing well, his mood was good with expected variability.  His sleep was also good and he reported that "relationships with family and colleagues are going well."  He had exceptional grooming and hygiene and was described as pleasant and engaging.  His speech was normal and his mood was mildly dysphoric.  He was cognitively grossly intact and his mood and anxiety were noted to be well managed and stable.  In March 2013, the Veteran reported that he and his wife were going on a short trip for spring break.

Significantly, in May 2013, the Veteran reported his mood is "good" and that he generally is doing well.  He denied depression, agitation, irritability, a sense of unrest, worsening nightmares, hyperarousal or other indication of worsening PTSD/depression.  He reported relationships with friends/family are stable and he is looking forward to diminished stress with upcoming retirement.  Regarding his expected retirement at the end of the year, the Veteran stated that he expects it to be manageable, explaining that he knows many parents and children in the community and will continue to have contacts/updates at community events.   He also stated that he is looking forward to a trip with his wife over the summer escorting his son to Washington to check out colleges.  His mood was mildly dysphoric, but was otherwise pleasant, engaging, and with exceptional grooming and hygiene.  He had normal speech, normal thought processes and content, and cognition, insight and judgment were grossly intact.  

By September 2013, the Veteran had retired from his position as dean of students and noted a significant improvement in easing of stress.  He also reported a month long road trip with his wife to visit family which went well, and were planning another  trip in the fall.  He reported that his relationships are "good", sleep is "good" and PTSD symptoms are at baseline.  He denied depression, sense of sadness, irritability, and isolation.

The foregoing evidence shows improvement in the Veteran's overall functioning and that, when asked, the Veteran denied most symptoms.  He reported good relationships at work, with friends, and at home, and he went on more family trips.  Furthermore, in contrast to the Veteran's earlier reports of isolation and social withdrawal, he reported in May 2011 that he does know "many" in the community, supporting past contact, and "will continue to have contacts/updates at community events," showing an intent to participate in future community activities.  The record during this period also shows the Veteran adapted to and transitioned well into his retirement.
 
The record simply does not support a rating in excess of 50 percent during this period, as it demonstrates at worst mild impairment in social and occupational functioning.

In sum, for the period prior to November 8, 2013, the evidence shows that despite the Veteran's PTSD symptoms, he maintained relationships with his family, including his wife, children, extended family, and his parents.  He reported friendships, and he also maintained his position in a demanding and challenging environment where he received excellent reviews from his supervisors despite his reported interference with work duties by his PTSD symptoms.  

The Board recognizes that there is evidence of record in favor of the Veteran's claim, including GAF scores in the 40s, and a March 2010 notation that given the cognitive problems, it "appears that maintaining his job as dean of students in a high school would be quite challenging [for the Veteran]."  However, the evidence shows that the Veteran did maintain his job until his planned retirement.  The Board also finds that those GAF scores are inconsistent with the evidence of the actual degree of functioning demonstrated by the Veteran in this case.  For example, in March 2008, a VA nurse practitioner assigned a GAF score of 45, which, as reflected in the VA treatment notes and the DSM, indicates serious symptoms or serious impairment with examples such as suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, or unable to keep a job.  Here, the evidence in and surrounding March 2008, is negative for suicidal ideation, obsessional rituals, shoplifting, no friends, or an inability to keep a job.  On the contrary, the Veteran explicitly denied suicidal ideation, he maintained his job throughout, and he reported friendships during VA examinations and in March 2007 VA treatment.  Also in March 2008, when the GAF score of 45 was assigned, the Veteran had good grooming and hygiene, was pleasant and cooperative, and was logical.  The Board notes other inconsistencies with assigned GAF scores.  For instance, on November 8, 2010, the Veteran's treating VA mental health nurse assigned a GAF score of 45.  However, that same date, a VA clinical psychologist assigned a GAF score of 60.  

In any event, the Board finds the low GAF scores in the 40s to be inconsistent with the credible and most probative evidence of record, which supports, at worst, moderate impairment due to PTSD during the relevant period, consistent with the currently assigned 50 percent rating.  Given that the Veteran maintained his employment in such a "demanding" position involving daily social interaction and even contentious situations, and maintained his marriage of over 30 years, friendships  and relationships with family members, the Board does not find that the impact his PTSD is so severe as to warrant a rating in excess of 50 percent.  

B. Since November 8, 2013

In order to warrant a rating higher than 70 percent for the period from November 8, 2013, the evidence must show that the Veteran's PTSD is productive of total social and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record during the relevant period consists of a November 2013 VA examination report, which does not show total social and occupational impairment due to PTSD. Indeed, the VA examiner assigned a GAF score of 52 and specifically found that the Veteran's PTSD was not productive of total impairment, but rather, social and occupational impairment with deficiencies in most areas.  Moreover, during the examination, the Veteran reported that he was living with his wife, attended social functions with his wife, traveled with his wife, and runs errands during the day, including going quickly in and out of stores.  Thus, while the examiner noted the Veteran is able to tolerate only limited social contacts, the record does not show total social impairment.  Parenthetically, while the Veteran reported no friends, the record shows ongoing reports of good relationships with family, friends, and colleagues, as well as community contacts, in the months prior to the examination.  

While the examination report does reflect a degree of occupational impairment, as noted by the examiner's statement that the Veteran's work performance, which had been good for many years, was impacted by two verbal outbursts and inability to organize, plan, and remember tasks at work, the examination does not show total occupational impairment.  In this regard, the record consistently shows the Veteran to be performing adequately at work, to have exceptional organizational skills, and to have received excellent reviews at work from superiors.  Additionally, the record shows the Veteran's long-term plan to retire in 2013, and his attainment of that goal when he did retire in 2013 after working in the school system since 1989.  While the Veteran reported two recent reprimands at work during the November 2013 VA examination, he did not offer any such report during his ongoing VA treatment, including as recently as September 2013.  Regardless, as described by the Veteran, he did not do the things for which he was reprimanded, and that on one occasion, his version was supported by camera footage.  Moreover, while those reprimands may be indicative of occupational impairment, they do not show total occupational impairment.  The Veteran maintained his job and worked through to his planned retired.  Also noteworthy is that the examiner's discussion of occupational impairment revolves mostly around cognitive difficulties, which have now been attributed to dementia, and not PTSD.  That determination was based off of multiple evaluations and objective evidence of atrophy in the brain, as shown on a January 2011 MRI.
 
In any event, as the evidence does not show total social impairment, a rating in excess of 70 percent is not warranted for the period since November 8, 2013.

In sum, having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods during the appeal, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the currently-assigned schedular ratings of 50 percent prior to November 8, 2013, and 70 percent thereafter.  The Board does not find that the evidence for the period prior to November 8, 2013 shows that the impact of the Veteran's PTSD symptoms more nearly approximates deficiencies in most areas such that a 70 percent rating is warranted.  The record shows that the Veteran's psychiatric disability has been manifested primarily by nightmares, sleep impairment, anxiety, irritability and anger, isolation, emotional detachment, and some degree of memory problems, and that the overall impact of those symptoms has been generally consistent with, at worst, reduced reliability and productivity, despite the RO's determination that deficiencies in most areas has been shown from November 8, 2013.  The Veteran throughout maintained effective work and family relationships, maintained his demanding position as dean of students in a high school, adapted to stressful or difficult circumstances involving death, retirement, declining cognitive problems, and attending school functions.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In reaching this decision, the Board also finds that the rating criteria contemplate the Veteran's service-connected psychiatric disorder.  His symptoms are generally found in the rating schedule and, to the extent that he has exhibited symptoms not specifically enumerated, the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's PTSD, referral for consideration of an extraschedular rating for this disability is not warranted.  This is particularly so as, despite the Veteran's acknowledged reports of interference at work due to psychiatric symptoms and reports of having received isolated reprimands, he generally reported doing well, receiving "excellent" or good performance reviews from superiors, and, importantly, he maintained his position in a highly-demanding job until his planned retirement in 2013.  

For this reason also, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability is not raised by the record.  In this regard, while the Veteran is no longer working and reported during his November 2013 VA examination that he felt it was mutually beneficial for leadership and himself if he retired in May of 2013, the record shows that his long-term plan was to retire in 2013.  For instance, as early as July 2008, the Veteran reported that he planned to retired in four to five years, and he similarly reported during January 2010 VA treatment a plan to retire in 2013.  During his November 2012 hearing, he again stated that he planned to retire in 2013 (March).  The Board also observes that in 2013, the Veteran was 65 years of age, which qualified him for Social Security retirement purposes.  Regardless, and importantly, the Veteran has not explicitly asserted that he is unable to obtain or maintain gainful employment due to his PTSD, and the record shows that he retired in a manner consistent with a stated long-term plan.  Accordingly, the Board finds that no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

A disability rating in excess of 50 percent for PTSD for the period prior to November 8, 2013, is denied.

A disability rating in excess of 70 percent for PTSD for the period since November 8, 2013, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


